NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          FEB 11 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-30060

                Plaintiff-Appellee,              D.C. No. 2:17-cr-00291-JLR-2

 v.
                                                 MEMORANDUM*
ABDIRASHID HARET,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Abdirashid Haret appeals from the district court’s judgment and challenges

his guilty-plea convictions and 168-month sentence for assault of a federal officer

and a person assisting a federal officer, in violation of 18 U.S.C. § 111(a)(1), (b),

using a firearm during a crime of violence, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 924(c)(1)(A)(ii), and robbery of money of the United States, in violation of 18

U.S.C. § 2114(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Haret’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Haret the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Haret’s convictions.

We accordingly affirm Haret’s convictions.

      Haret waived the right to appeal his sentence. Because the record discloses

no arguable issue as to the validity of the sentencing waiver, see United States v.

Watson, 582 F.3d 974, 986-88 (9th Cir. 2009), we dismiss Haret’s appeal of his

sentence.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    19-30060